Citation Nr: 0612741	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and/or exposure to herbicides.

3.  Entitlement to service connection for the residuals of a 
bilateral partial nephrectomy due to renal cell carcinoma, to 
include as secondary to service-connected diabetes mellitus 
and/or exposure to herbicides.

4.  Entitlement to service connection for the residuals of a 
partial pancreatectomy due to renal cell carcinoma, to 
include as secondary to service-connected diabetes mellitus 
and/or exposure to herbicides.

5.  Entitlement to service connection for the residuals of a 
left adenalectomy due to hyperaldosteronism, to include as 
secondary to service-connected diabetes mellitus and/or 
exposure to herbicides.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971, including honorable service in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefits sought on appeal.  The 
veteran's claims are now serviced by the RO in Phoenix, 
Arizona, as the veteran moved his residence into their 
jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The record reflects that the veteran served nine months in 
the Republic of Vietnam as a clerk typist and received the 
Gallantry Cross with Palm, a unit citation which was commonly 
awarded to any military unit that provided military support 
to Vietnam.  The veteran did not receive any medals or 
commendation specifically for combat services.  He asserts, 
however, that he participated in combat in that he was 
present many times when his unit was under attack.  During 
the veteran's testimony before the Board, he specifically 
testified that a friend of his was severely injured when hit 
by enemy fire in January or February of 1970.

Prior to the veteran's recent testimony, he had not 
identified a time period for which his unit records could be 
searched to corroborate alleged in-service stressors.  The 
Board finds that the veteran has now provided sufficient 
information to allow for stressor verification research with 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  As such, the claim of entitlement to service 
connection for post-traumatic stress disorder must be 
remanded for further development.

The record also reflects that the veteran is treated for 
diabetes mellitus presumed to be a result of exposure to 
herbicides, including Agent Orange, during his service in 
Vietnam.  Treatment records show that the veteran had 
hypertension prior to the diagnosis of diabetes, but there 
are some records that show that the veteran has hypertension 
as a complication of his diabetes mellitus.  The veteran 
testified before the Board that there was only one finding of 
high blood pressure prior to diagnosis of diabetes mellitus 
and that his pressure was high at that time because he was 
being treated for a head injury.  The veteran has at no time 
undergone a VA examination where the examiner had access to 
the veteran's claims folder and treatment records to 
determine the probable etiology of his hypertension.  As 
such, the Board finds that the issue of entitlement to 
service connection for hypertension must be remanded to 
ensure that all required development pursuant to 38 C.F.R. 
Section 3.159(c)(4) is performed.


In June 2003, the veteran underwent surgical intervention 
due to renal cell carcinoma and hyperaldosteronism.  He was 
found to have tumors of the adrenal gland, pancreas and 
kidneys.  Medical records, as well as personal statements 
from the veteran, reflect that the veteran believes he 
developed the tumors as a result of his exposure to 
herbicides during service.  There is no suggestion in the 
medical record of etiology and there is no medical evidence 
to refute the veteran's belief.  The Board acknowledges that 
renal cancer has been specifically reported by the Secretary 
of VA not to have a positive association with the exposure 
to herbicides used in Vietnam as reflected in 67 Fed. Reg. 
42600 (June 24, 2002); however, due to the fact that the 
veteran has claimed that his disabilities may have occurred 
as results of his service-connected diabetes mellitus, the 
Board finds that VA has a duty under 38 C.F.R. Section 
3.159(c)(4) to obtain a medical opinion as to the etiology 
of the disorders which caused the veteran to undergo partial 
nephrectomy, partial pancreatectomy, and left adrenalectomy.  
The examination reports of record are based on examinations 
without available medical records and do not contain 
opinions as to the etiology of the disorders here in 
question.  As such, these claims too must be remanded for 
further development of the medical record.

Upon remand, all notices of the veteran's rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA) should be updated in keeping with recent 
decisions of the United States Court of Appeals for Veterans 
Claims (Court).  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, this matter is remanded for the following 
action:

1.  Provide VCAA notice pursuant to 
Dingess/Hartman and perform all 
appropriate development as the result of 
any response received by the veteran. 

2.  Prepare a request for the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) to corroborate the 
veteran's assertion that he witnessed the 
combat injury of a fellow serviceman in 
January or February 1970.  At a minimum, 
request unit histories to determine if 
the veteran's unit was exposed to the 
mortar attacks described.  Place all 
responses, including negative responses, 
in the veteran's claims folder.

3.  If, and only if, the veteran's in-
service stressors are verified and/or his 
unit is shown to have participated in 
combat or combat situations as 
contemplated in Pentecost v. Principi, 16 
Vet. App. 124 (2002), schedule the 
veteran for a psychiatric examination to 
determine the nature and severity of all 
diagnosed psychiatric disabilities.  The 
examiner must be provided with pertinent 
medical records and a list of all 
corroborated in-service stressors.  The 
examiner should render all appropriate 
diagnoses and specifically comment on 
(1) the veteran's history of substance 
abuse, (2) diagnoses of a post-concussive 
disorder and mood disorder following a 
1995 work-place head injury, and (3) the 
September 2001 VA psychiatric examination 
report.  The examiner should then state 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any diagnosed 
psychiatric disability is due to a 
corroborated in-service stressor.  All 
opinions must be supported by complete 
rationale.

4.  Schedule the veteran for 
examination(s) to determine the nature 
and severity of his hypertension, renal 
cell carcinoma and hyperaldosteronism.  
The examiner must be provided with 
pertinent medical records and requested 
to comment on any etiologic relationship 
between the veteran's hypertension and 
disabilities that required surgical 
intervention in June 2003 and his 
diabetes mellitus and presumed exposure 
to Agent Orange during service; the 
examiner should comment on the veteran's 
assertion that high blood pressure prior 
to diagnosis of diabetes mellitus was due 
to head trauma and was not chronic.  All 
appropriate diagnoses should be rendered 
and the examiner shoulder specifically 
state whether it is at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that (a) hypertension, 
(b) residuals of a bilateral partial 
nephrectomy, (c) residuals of a partial 
pancreatectomy, and (d) residuals of a 
left adrenalectomy are due to service, 
service exposure to Agent Orange, or 
service-connected diabetes mellitus.  
Each disability should be separately 
discussed and all opinions must be 
supported by complete rationale.

5.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


